Citation Nr: 0500675	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-21 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to August 21, 1998 for 
the grant of service connection for cardiomyopathy with 
mitral regurgitation, coronary artery spasm, and abnormal 
heart rhythm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from June to October 1969, and 
from August 1972 to September 1989.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 2002 rating action in which the 
RO  granted service connection for cardiomyopathy with mitral 
regurgitation, coronary artery spasm, and abnormal heart 
rhythm, effective September 10, 1998, and denied special 
monthly compensation (SMC) based on the need for aid and 
attendance (A&A).  A Notice of Disagreement with the 
effective date of the grant of service connection and the 
denial of SMC was received in June 2002, and a Statement of 
the Case (SOC) was issued in September 2002.  A Substantive 
Appeal was received in November 2002, and a Supplemental SOC 
(SSOC) was issued in April 2003.

By rating action of February 2004, the RO granted SMC based 
on the need for A&A; as this constitutes a full grant of the 
benefit sought on appeal with respect to that issue.

By rating action of March 2004, the RO assigned an effective 
date of August 21, 1998 for the grant of service connection 
for cardiomyopathy with mitral regurgitation, coronary artery 
spasm, and abnormal heart rhythm; the matter of an earlier 
effective date remains for appellate consideration.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).; 

In response to the veteran's request, by letters of July 
2004, the Board notified the veteran, his wife, and his 
representative of a Board hearing that had been scheduled for 
him in Washington, D.C. for a date in September 2004.  The 
veteran failed to report for the hearing.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO received the veteran's claim for service 
connection for cardiomyopathy with mitral regurgitation, 
coronary artery spasm, and abnormal heart rhythm on August 
21, 1998.

3.  The record contains no statement or communication from 
the veteran prior to August 21, 1998 that constitutes a claim 
for or indicates an intent to apply for service connection 
for cardiomyopathy with mitral regurgitation, coronary artery 
spasm, and abnormal heart rhythm, or identifies that matter 
as a benefit sought.


CONCLUSION OF LAW

The claim for an effective date prior to August 21, 1998 for 
the grant of service connection for cardiomyopathy with 
mitral regurgitation, coronary artery spasm, and abnormal 
heart rhythm, is without legal merit.  38 U.S.C.A. §§ 501, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

With respect to the claim for an earlier effective date for 
the grant of service connection for cardiomyopathy with 
mitral regurgitation, coronary artery spasm, and abnormal 
heart rhythm, the Board notes that the veteran has been 
notified of the reasons for the denial of the claim, and has 
been afforded an opportunity to present evidence and argument 
in connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed him.  As will be explained below, the claim on 
appeal lacks legal merit; hence, the duties to notify and 
assist imposed by the VCAA are not applicable in this appeal.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Under the applicable criteria, the effective date of an award 
of service connection-specifically, on a presumptive basis-
shall be the date entitlement arose, if a claim is received 
within one year after separation from active duty; otherwise, 
it shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. §§ 
510(a), 5110; 38 C.F.R. § 3.400(b)(2)(ii).     

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a).

In this case, the veteran seeks an award of service 
connection for cardiomyopathy with mitral regurgitation, 
coronary artery spasm, and abnormal heart rhythm prior to 
August 21, 1998, the date his claim for that benefit was 
received by the RO.  However, the RO granted service 
connection effective August 21, 1998, the date it received 
his original claim for that benefit, and the Board finds no 
legal basis for the assignment of an effective date for such 
an award prior to that date.  Simply stated, VA received no 
claim for service connection for that benefit prior to that 
date.  

The basic facts of this case are not in dispute.  The record 
shows that in October 1989, following separation from 
service, the veteran filed claims for service connection for 
several disabilities including, specifically, hypertension.  
By rating action of January 1991, the RO granted service 
connection for hypertension was granted by rating action of 
January 1991, effective October 1, 1989, the day following 
separation from service.  However, that October 1989 claim 
did not identify cardiomyopathy with mitral regurgitation, 
coronary artery spasm, and abnormal heart rhythm as a benefit 
sought.  By letter subsequently in January 1991, the RO 
notified the veteran of the grant of service connection for 
hypertension and of his appellate rights; however, he did not 
disagree with the nature of the grant of service connection, 
otherwise indicate that he was seeking service connection for 
any heart disability within one year of the notice.

In February 1995, the RO received the veteran's claim for a 
permanent and total disability rating for pension purposes.  
Nothing therein may be reasonably construed as a claim for, 
or an attempt to claim, service connection for cardiomyopathy 
with mitral regurgitation, coronary artery spasm, and 
abnormal heart rhythm.      

The Board notes that the applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim for service connection with VA if he seeks that 
benefit.   In this case, the veteran has not contended, and 
the evidence  does not show, that he ever filed a claim for 
service connection for cardiomyopathy with mitral 
regurgitation, coronary artery spasm, and abnormal heart 
rhythm at any point prior to August 21, 1998.  In written 
argument dated in July 2002, the veteran stated that he was 
unaware about VA procedures for pursuing claims for service 
connection.  In the November 2002 Substantive Appeal, the 
veteran's wife stated that she and the veteran were never 
made aware of any specifications that they should have taken 
regarding the veteran's request for VA compensation.  In 
written argument dated in September 2003, the veteran's wife 
stated that illness prevented him from timely completing 
applications and filing forms for VA benefits, and that she 
was unfamiliar with procedures for filing military and VA 
claims.  Even if the Board were to accept the veteran's and 
his wife's assertions as credible, such still would not 
provide a legally sufficient basis for a grant of the benefit 
sought.  

In this regard, the Board emphasizes that, while VA does have 
a duty to assist a claimant in developing facts pertinent to 
a claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  To the extent practicable, VA does 
make every effort to identify and notify claimants of the 
potential entitlement to benefits - but in this case, the 
Board must note that the claims file contains no 
communication from the veteran at any time prior to August 
21, 1998 that put VA on notice that potential entitlement to 
service connection for additional cardiovascular disability, 
cardiomyopathy with mitral regurgitation, coronary artery 
spasm, and/or abnormal heart rhythm, had arisen.  The Board 
also notes that, notwithstanding the veteran's and his wife's 
assertions advanced in support of this appeal, claims for 
service connection were filed shortly after service.  If the 
veteran and his wife needed assistance in filing any further 
claims-to include for the cardiovascular conditions here at 
issue-they could have, at any time, availed themselves of 
advice and assistance that is available-free  of charge, and 
for the asking-from a VA veterans benefits counselor or a 
representative of a veterans service organization.      

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  The fact 
remains that, in this case, the veteran first filed a claim 
for service connection for cardiomyopathy with mitral 
regurgitation, coronary artery spasm, and abnormal heart 
rhythm on August 21, 1998, more than one year following 
separation from service, and that the date of the August 21, 
1998 claim is the earliest effective date that may be 
assigned for the award of that benefit.  Hence, the claim for 
earlier effective date for the award of service connection in 
this case must be denied.  Where, as here, the law, and not 
the evidence, is dispositive, the appeal must be terminated 
or denied as without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 


ORDER

An effective date prior to August 21, 1998 for the grant of 
service connection for cardiomyopathy with mitral 
regurgitation, coronary artery spasm, and abnormal heart 
rhythm, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


